,1,   •           "
           -~ _,-,{.;


          AO 245B (Rev. '02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!   J   ?)
                                                 UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                    United States of America                           JUDGMENT IN A CRIMINAL CASE
                                                  v.                                   (For Offenses Committed On or After November 1, 1987)


                                     Jacobo Conde-Naranjo                              Case Number: 3: 19-mj-22905

                                                                                       Rebecca C Fish
                                                                                       Defendant'


          REGISTRATION NO. 86628298                                                             .



          THE DEFENDANT:
                                                                                                               JUL 2 3 2019
           lg] pleaded guilty to count( s) 1 of Complaint
                                                       -~----''--------------+-----b=====:J-----¼--
           •          was found guilty to count(s)                                                  --- ...GL_~f1~ i-l.t.f?t~,f§i~~Y~L
                        after a plea of not guilty.                                         BY                       DEPUTY
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                       Nature of Offense                                                        Count Number{s)
          8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              1

           D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           •          Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                            ,~ TIME SERVED                          D _ _ _ _ _ _ _ _ _ days

           lg] Assessment: $10 WAIVED                       lg] Fine: WAIVED
           lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that.the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, July 23, 2019
                                                                                     Date of Imposition of Sentence


          Received
                             DUSM
                                        ~:;:>-:::"''
                                    ,.,.•
                             ---"----'-'--------
                                                                                    IIJdLgLOCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                     3:19-mj-22905
